Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 1 of 16 PageID 50



                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



 ALDA CABRERA, individually and on behalf of all
 others similarly situated,                             Case No. 8:18-cv-2900-MSS-TGW

                      Plaintiffs,

       v.

 DYNAMIC RECOVERY SOLUTIONS, LLC,
 JEFFERSON CAPITAL SYSTEMS, LLC and
 JOHN DOES 1-25,

                      Defendant(s).




                            PLAINTIFF ALDA CABRERA’S
                     MEMORANDUM OF LAW IN OPPOSITION TO
                   DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
                     FED R. CIV. P. 12(b)(1) & FED R. CIV. P. 12(b)(6)




Dated: February 11, 2019                           /s/ Justin Zeig
                                                   Justin Zeig, Esq.
                                                   Zeig Law Firm, LLC
                                                   3475 Sheridan St, Ste 310
                                                   Hollywood, FL 33021
                                                   Phone (754) 217-3084
                                                   Fax (954) 272-7807
                                                   justin@zeiglawfirm.com
                                                   Attorney for Plaintiff
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 2 of 16 PageID 51



I.      PRELIMINARY STATEMENT

        Plaintiff Alda Cabrera (“Ms. Cabrera”) respectfully submits this Memorandum of Law in

opposition to the motion for dismissal pursuant to Rules 12(b)(1) and 12(b)(6) (the “Motion”)

(ECF 9) filed by Defendants Dynamic Recovery Solutions, LLC (“Defendant Dynamic”) and

Jefferson Capital Systems, LLC (“Defendant Jefferson”) (collectively “Defendants”). By way of

the Motion, Defendants seek to dismiss Ms. Cabrera’s Complaint summarily. As set forth in detail

below, there is no basis for the Motion and Defendants’ Motion to Dismiss should be denied in its

entirety.

II.     STATEMENT OF FACTS

        On November 28, 2018, Ms. Cabrera filed a putative class-action complaint (the

“Complaint”) (ECF 1) against Defendants setting forth two counts alleging abusive, deceptive,

misleading, and unfair debt collection practices in violation of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et. seq. (the “FDCPA”).

        Defendants’ Letter offered Ms. Cabrera several settlement options to satisfy an alleged debt

of $983.10, for less than the alleged full amount owed on her account. Complt. ¶ 32. Option Three

offered her the option of settling the account in full for $540.71, payable in four payments of

$135.18 each. Complt. ¶ 32c, see also Letter attached to the Complaint as Ex A. This third payment

option was confusing and misleading to Ms. Cabrera (and to any least sophisticated who received

a similar letter from Defendants). Complt. ¶ 33. Specifically, Defendants’ Letter offered Ms.

Cabrera a purported settlement amount of $540.71. However, should Ms. Cabrera have accepted

this offer, she would have remitted four payments each of $135.18 for an actual, total amount paid

of $540.72 – thereby rendering Defendants’ Option Three settlement offer false and deceptive

under §§1692e and 1692f of the FDCPA. Complt. ¶¶ 35-36.



                                                 2
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 3 of 16 PageID 52



       Ms. Cabrera further alleges that, in calculating and drafting these settlement options,

Defendants strategically determined the amount of each offer with full knowledge that the offer

was misleading and was an intentional and deceptive attempt to collect more from Ms. Cabrera

than the amount she believed she would be paying. Complt. ¶ 34. Defendants contend that their

intentional and deceptive attempt to collect a mere $.01 more from the consumer was de minimus

and the result of a “rounding tactic” used in all collection software programs. However,

Defendants’ conduct was intentional and strategically created to appear de minimus with the belief

that the least sophisticated consumer would fail to notice this discrepancy, instead concentrating

only on Defendants’ unfair enticement to settle the debt for an amount less than the alleged full

amount of the debt. Complt. ¶ 37.

       No matter their excuses, Defendants’ Letter was deceptive and intentionally sought to

collect more from Ms. Cabrera than the purported amount of their settlement offer. There can be

no dispute that the Letter was false. Such a falsity constitutes an informational injury which, this

Circuit has held, constitutes an injury-in fact thereby conveying Article III standing upon a

consumer as it applies to the FDCPA. Additionally, Ms. Cabrera has sufficiently pled that

Defendants’ Letter was strategically drafted to mislead the consumer to pay more than she believed

she was paying. To that end, the letter speaks for itself. When viewed in aggregate over a class of

consumers, Defendants’ intentionally false and misleading Letter leads to a windfall gain of

deceptively collected funds from unsuspecting consumers. Complt. ¶ 40. This is exactly the type

of behavior Congress sought to curtail when implementing the FDCPA. Accordingly, Defendants’

Motion must be denied in its entirety.




                                                 3
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 4 of 16 PageID 53



III.   STANDARD OF LAW

       A.      JURISDICITIONAL CHALLEGES UNDER RULE 12(b)(1)

       Under Article III of the U.S. Constitution, a plaintiff seeking to establish standing to sue

must demonstrate: “(1) an injury-in-fact, (2) a sufficient causal connection between the injury

and the conduct complained of, and (3) the likelihood that the injury will be redressed by a

favorable decision.” Albu v. Home Depot, Inc., 2016 U.S. Dist. LEXIS 185557 at *11 (N.D.Ga.

Nov. 2, 2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 112 S. Ct. 2130, 2136

(1992)). “The plaintiff, as the party invoking federal jurisdiction, bears the burden of

establishing these elements.” Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing FW/PBS,

Inc. v. Dallas, 493 U.S. 215, 231 (1990)).

       Here, as in Spokeo, the particular component of standing at issue is injury-in-fact. To

allege injury in fact, “a plaintiff must claim the invasion of a concrete and particularized legally

protected interest resulting in harm that is actual or imminent, not conjectural or hypothetical.”

Lujan, 504 U.S. at 560 (citations omitted). A harm is “concrete” only if it is “de facto”; that is, it

must actually exist”; it cannot be merely “abstract.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1548 (2016).

       However, a harm need not be tangible to be “concrete.” Whether an intangible harm

rises to the level of injury-in-fact depends on historical practice and Congressional judgment.

Spokeo, 136 S. Ct. at 1549. Specifically, courts should look to (a) whether the ‘alleged

intangible harm’ is closely related: to a harm traditionally recognized by law, and (b) whether

congress has elevated it to the status of a legally cognizable, redressable injury. Hossfield v.

Compass Bank, 2017 U.S. Dist. LEXIS 182571 at *17 (N.D.Al. Nov. 3, 2017). “In other words,

a bare violation of a procedural right granted by statute is not inherently injurious; to constitute



                                                  4
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 5 of 16 PageID 54



an injury-in-fact, such a violation must result in a concrete harm. Gesten v. Burger King Corp.,

2017 U.S. Dist. LEXIS 158173 (S.D.Fl. Sept. 13, 2017).

       To establish injury-in-fact for an FDCPA violation no economic injury is required. In re

Horizon Healthcare Servs. Data Breach Litig., 846 F.3d 625, 640 n.24 (3d Cir. 2017) (citing Robey

v. Shapiro, Marianos & Cejda, LLC, 434 F.3d 1208, 1211-12 (10th Cir. 2006) (holding that a

violation of the FDCPA in the form of an unlawful demand for attorney’s fees – even where the

fees are not actually paid and so no economic injury was inflicted – is a cognizable injury for

Article III standing). The clearly established test for standing is simply whether a defendant’s

conduct constitutes a concrete and particularized injury. For an injury to be particularized, it must

“affect the plaintiff in a personal and individual way.” Spokeo, 136 S.Ct. at 1548. To establish a

“concrete” injury, said injury need not be “tangible,” and intangible injuries, such as informational

injuries, can also be concrete injuries sufficient to confer standing. Id. at 1549 (emphasis added). \

       In Church v. Accretive Health, Inc., the Eleventh Circuit construed Spokeo as it applies to

violations of the FDCPA. 654 Fed. App’x 990, 992-95 (11th Cir. 2016). In Church, a hospital

management company sent the plaintiff a debt collection letter that did not contain all the

FDCPA’s required disclosures. Id. at 994. The plaintiff alleged this failure to disclose caused

injury to her statutorily-created right to information under the FDCPA. Id. In analyzing whether

this alleged injury satisfied the injury-in-fact element of standing, the Eleventh Circuit stated that

Congress, by enacting he FDCPA, created a substantive right to receive the required disclosures

in relevant communications, which the defendant violated. Id. at 994-95. (“[T]hrough the

FDCPA, Congress has created a new right – the right to receive the required disclosures in

communications governed by the FDCPA – and a new injury – not receiving such disclosures.”).

Regarding the concreteness of the plaintiff’s injury, the Eleventh Circuit reasoned:



                                                  5
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 6 of 16 PageID 55



               The invasion of Church’s right to receive the disclosures is not
               hypothetical or uncertain; Church did not receive information to
               which she alleges she was entitled. While this injury may not have
               resulted in tangible economic or physical harm that courts often
               expect, the Supreme Court has made clear an injury need not be
               tangible to be concrete. See Spokeo, Inc., 578 U.S. at, 136 S.Ct. at
               1549; Havens Realty Corp., 455 U.S. at 373. Rather, this injury is
               one that Congress has elevated to the status of a legally cognizable
               injury through the FDCPA.

Id. at 995. Accordingly, the Eleventh Circuit concluded that the plaintiff alleged a sufficiently

concrete injury to confer standing even though the alleged statutory violation resulted in no

tangible economic damages. Id.

       B.      MOTIONS TO DISMISS UNDER RULE 12(b)(6)

       In considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), courts are required to

“accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff may

be entitled to relief.” Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)

(quoting Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 375 (3d Cir. 2002)). See also Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 563 (2007). Facts stated in a complaint must be sufficiently

pleaded so as to state a claim of relief beyond a speculative level. Bendy v. Ocean County Jail, 341

Fed. Appx. 799, 801, (3d Cir. N.J. 2009). See also Gattis v. Phelps, 344 Fed. Appx. 801, 803, (3d

Cir. Del. 2009); Colburn v. Upper Darby Township, 838 F.2d 663, 665, (3d Cir. Pa. 1988).

       In considering a motion to dismiss for failure to state a claim, a plaintiff’s well-pleaded

allegations are taken as true and the complaint is viewed in the light most favorable to the

plaintiff. Mylan Labs, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). This principle applies

only to factual allegations, however, and “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than conclusions, are not entitled



                                                 6
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 7 of 16 PageID 56



to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 173 L.Ed. 2d

868 (2009). A plaintiff must provide “enough facts to raise a reasonable expectation that

discovery will reveal evidence of the necessary element” of the cause of action. Phillips v.

County of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

        C.      THE LEAST SOPHISTICATED CONSUMER STANDARD

        The Eleventh Circuit has adopted the “least sophisticated consumer” standard as to the

question of whether a communication complies with the FDCPA. Greene v. Douglas, Knight &

Assocs. (In re Cheaves), 439 B.R. 220 (M.D.Fl B.C., Nov. 8, 2010); Jeter v. Credit Bureau, Inc.,

760 F.2d 1168 (11th Cir. 1985). “The basic purpose of the least-sophisticated consumer standard

is to ensure that the FDCPA protects all consumers, the gullible as well as the shrewd. This

standard is consistent with the norms that courts have traditionally applied in consumer

protection law.” Id. (citing Clomon v. Jackson, 998 F.2d 1314, 1318 (2d Cir. 1993). “However

while the least sophisticated debtor standard protects naïve consumers, ‘it also prevents liability

for bizarre or idiosyncratic interpretations of collection notices by preserving a quotient of

reasonableness…” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

This objective standard serves a “dual purpose: it (1) ensures the protection of all consumers,

even the naive and the trusting, against deceptive debt collection practices, and (2) protects debt

collectors against liability for bizarre or idiosyncratic interpretations of collection

notices.” Clomon, 988 F.2d at 1320.

IV.     LEGAL ARGUMENT

        A.      THE COMPLAINT ESTABLISHES SUBJECT MATTER JURISDICTION
                AND CANNOT BE SUMMARILY DISPOSED

        In support of its position that Ms. Cabrera lacks standing to bring this action, Defendants’

motion relies on an analysis by the Sixth Circuit in Hagy v. Demers & Adams, 882 F.3d 616 (6th

                                                   7
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 8 of 16 PageID 57



Cir. 2016). However, this case is presented in a misleading fashion and a more holistic approach

to Spokeo is found in Macy v. GC Servs. LP, 897 F.3d 747 (6th Cir. 2018). In Macy, the plaintiff

alleged that an initial dunning letter was deficient because it failed to inform the plaintiff that the

defendant was obligated to provide the additional debt and creditor information only if plaintiff

disputed their debts in writing, thus failing to inform the consumer of her rights pursuant to §

1692g. Id. at 751. The Macy court found that the consumer plaintiffs demonstrated a sufficient risk

of real harm to their underlying interest to establish a concrete injury without the need to allege

any additional harm beyond the one Congress had identified. The Court further concluded that

without the information required by § 1692g, the consumers were placed at a materially greater

risk of falling victim to abusive debt collection practices, precisely the type of harm the statute was

designed to prevent. Id. at 758. “GC’s letter presents a risk of harm to the FDCPA’s goal of

ensuring that consumers are free from deceptive debt-collection practices because the letters

provide misleading information about the manner in which the consumer can exercise the

consumer’s statutory right to obtain verification of the debt or information regarding the original

creditor.” Id. at 757. “To that end, the FDCPA grants a private right of action to a consumer who

receives a defective communication.” Id. at 758.

       The Macy court distinguished Hagy because the plaintiffs in Hagy did not allege any risk

of harm, and as such, the court did not conduct a risk-of-harm analysis. See Macy, at 761. On the

other hand, “[w]here Congress confers a procedural right in order to protect a concrete interest, a

violation of the procedure may demonstrate a sufficient ‘risk of real harm’ to the underlying

interest to establish concrete injury without ‘need [to] allege any additional harm beyond the one

Congress has identified. Strubel v. Comenity Bank, 842 F.3d 181, 190 (2d Cir. 2016) (citing

Spokeo, 136 S.Ct. at 1449). Thus, including a false, deceptive or misleading statement in a debt-



                                                  8
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 9 of 16 PageID 58



collection communication may cause an individual “to lose the very … rights that the law affords

him.” Strubel, 842 F.3d at 190. This presents a real risk of harm sufficient for standing.

       Of note, “every circuit court to address similar post-Spokeo FDCPA standing issues has

rejected defendant’s standing challenges.” Byrne v. Or. One, Inc., 2017 U.S. Dist. LEXIS

132538, at *8-9 (D.Or. 2017). See, e.g. Papetti v. Does, 2017 U.S. App. LEXIS 9165, at *3-4 (2d

Cir. 2017) (rejecting the defendant’s misinterpretation of Spokeo and finding “there can be no

dispute that Sections 1692e and g of the FDCPA ‘protect an individual’s concrete interests’);

Sayles v. Advanced Recovery Sys., Inc., 206 F.Supp. 3d 1210, (S.D. Miss. Aug. 26, 2016)

(“Congress intended [§1692e(8)] of the FDCPA to address the dissemination of false information

and abusive practices employed by debt collectors”) aff’d at Sayles v. Advanced Recovery Sys.,

865 F.3d 246, 250 (5th Cir. 2017); Ben-Davies v. Blibaum * Assocs., 695 Fed. Appx. 674, 676

(4th Cir. 2017) (finding Article III standing for FDCPA claim where the defendant demanded

payment of an incorrect sum based on the calculation of an incorrect interest rate); Church v.

Accretive Health, Inc., 654 F. App’x at 995 (finding that plaintiff sufficiently alleged a concrete

informational injury because she did not receive the required FDCPA disclosure); Garland v.

Wells Fargo Home Mortg. Inc., 303 F.Supp. 554, 560 (E.D.Mich. 2018) (finding standing when

defendant demanded a sum different from and greater than the sum owed); Johnson v. Enhanced

Recovery Co., LLC, 325 F.R.D. 608 (N.D. Ind. 2018) (finding standing for a letter that falsely

represented that payment would avoid credit reporting).

       The weight of current court decisions supports the fact that Ms. Cabrera maintains Article

III standing here as Defendants’ intentional misstatement, falsely and deceptively attempting to

collect more than the amount offered, was a real risk of harm. Ms. Cabrera was placed at a

materially greater risk of falling victim to abusive debt collection practices. Furthermore, the



                                                 9
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 10 of 16 PageID 59



 false information in Defendants’ Letter imposed an informational injury upon Ms. Cabrera by

 enticing her to accept a settlement offer, which amount, if paid, would amount to more than the

 amount offered in Defendants’ Letter. Ms. Cabrera sustained an injury in fact as contemplated by

 the majority of courts in this country and Defendants’ motion under Rule 12(b)(1) fails.


        B.      THE COMPLAINT SETS FORTH A PLAUSIBLE CLAIM FOR RELIEF
                UNDER §1692e and §1692f OF THE FDCPA AND CANNOT BE
                SUMMARILY DISMISSED

        As stated, supra, Defendants’ violations stem from a December 13, 2017 collection letter

 sent by Defendant Dynamic to Ms. Cabrera on behalf of Defendant Jefferson. Defendants’ Letter

 offered Plaintiff several settlement options. The specific portion of the Letter that violates the

 FDCPA lies in Option 3 which states:

        You may resolve your account for $540.71 in 4 payments starting on January 27,
        2018. To comply with this offer, payments should be no more than 30 days apart.
        We are not obligated to renew this offer. Upon receipt and clearance of these four
        payments of $135.18, this account will be considered satisfied and closed, and a
        satisfaction letter will be issued.

 This offer constitutes, without question, a false and misleading statement to the consumer.

 Specifically, it appears to offer Ms. Cabrera the option to settle his alleged debt for the total

 amount of $540.71. In reality, Defendants are actually charging Ms. Cabrera $540.72 to settle the

 debt, as the required four payments of $135.18 each total more than Defendants’ offer states.

 Moreover, it was a deliberate attempt by Defendants to deceptively entice Ms. Cabrera to accept

 what appears to be one specific amount when, in truth, she would be paying more than the

 amount Defendants’ purportedly proposed in their Letter.

        Defendants respond that the $.01 difference between the settlement offer and the amount

 which would actually be paid by Ms. Cabrera is (1) the result of a rounding error contained in




                                                   10
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 11 of 16 PageID 60



 Defendants’ collection software and (2) a de minimus discrepancy in payment amounts and,

 therefore, does not violate the FDCPA. Defendants are mistaken.

        Debts that are misstated by relatively small amounts have been found to violate §1692e

 of the FDCPA. In Sunga v. Rees Broome, P.C., 2010 U.S. Dist. LEXIS 81970 (E.D.Va Aug 12,

 2010), the court upheld the plaintiff’s §1692e claim, denying the debt collector’s motion to

 dismiss, where the debt collector improperly added an interest payment of $2.57, rather than the

 correct amount of $1.16, finding plaintiff’s allegations “sufficient to support a claim that

 Defendant falsely misrepresented the amount Plaintiff owed.” Id. at *11. In Gorman v. Messerli

 & Kramer, P.A., 2016 U.S. Dist. LEXIS 23474 (D. Minn. Feb. 25, 2016), the court upheld the

 plaintiff’s claims for alleged violations of §§ 1692e and 1692f where the debt collector added an

 impermissible $35.00 fee to plaintiff’s amount owed.

        Further, in addressing the issue of materiality, the Gorman court stated “a debt collector’s

 false statements in a dunning letter asserting that a debtor owes an amount the debt collector is

 unauthorized to collect should almost always be considered material because of the FDCPA’s

 stated aim to halt ‘the abusive, deceptive and unfair debt collection practices by many debt

 collectors.’” Id. at *14 (quoting 15 U.S.C. §1692(a).) The FDCPA is a strict liability statute

 which “imposes liability without proof of an intentional violation.” See Reich v. Van Ru Credit

 Corp., 191 F.Supp. 3d 668, 672 (E.D.Tx., June 8, 2016) (quoting Glover v. F.D.I.C., 698 F.3d

 139, 149 (3d Cir. 2012).

        Finally, Ms. Cabrera seeks class certification here because, when viewed in aggregate

 over a class of consumers who received this or a similar letter from Defendants, Defendants’

 unauthorized collections lead to potentially exorbitant amounts illegally charged and profited

 from by Defendants. “Congress’s goal was not to grant a remedy to each debtor deprived of



                                                  11
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 12 of 16 PageID 61



 $35, but instead to deter debt collectors from denying entire classes of debtors, en masse, of

 relatively small sums of money – such as $35.” Gorman, 2016 U.S. Dist. LEXIS 23474 at *14

 (emphasis added). The Gorman court’s holding highlights the importance of denying

 Defendant’s motion request in the present case. For, a support of Defendants’ contention that

 Plaintiff’s claims are de minimus would undermine the sole purpose of the FDCPA – to protect

 an entire consumer class from debt collectors’ attempts to take advantage of a consumer’s

 naivety, however seemingly innocuous. Further, by permitting a debt collector’s, arguably minor,

 deceptive settlement offers, the court would be ignoring the fact that the Defendants’

 impermissible imposition of even a single penny above the amount the consumer believes he is

 paying, can amount to thousands, if not millions, when paid by the potential number of

 consumers who unknowingly paid this false settlement amount. Accordingly, Defendants’

 argument that this was a simple rounding error and is de minimus, is anything but. Allowing

 Defendants to overcharge a consumer because, in this case, it is only by a penny would create

 court authority for small overcharges, in direct contradiction of the law.

           At this stage of litigation, a motion to dismiss is improper and Plaintiff is entitled to

 conduct discovery as to the size of the potential class who received this misleading and deceptive

 letter.

           D.     DEFENDANTS’ PROFFERED CASE LAW IS NOT DISPOSITIVE HERE
                  AND SHOULD NOT BE ADOPTED BY THIS COURT

           In support of their motion to dismiss, Defendants cite to three cases which are either

 distinguishable from the facts of Ms. Cabrera’s and/or not precedential in the Middle District of

 Florida.

           Specifically, Defendants rely on the rulings in Matuszczak v. Miramed Revenue Group,

 LLC, 2017 WL 5467117 (N.D.Ind. Nov. 13, 2017) and Akoundi v. FMS, Inc., 2014 WL 3632008

                                                     12
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 13 of 16 PageID 62



 (S.D.N.Y Jul. 22, 2014). Neither decision is binding on this court. Moreover, substantively, the

 facts of these cases are distinguishable from those of Ms. Cabrera’s and, while the distinction is

 subtle, it is significant. The plaintiffs in both Matuszczak and Akoundi received settlement offers

 from the defendant debt collectors. In Matuszczak, a representative for the debt collector offered

 the plaintiff the following settlement option: plaintiff could settle the debt at a 20% discount for

 the specific amount of $2,796.00. The plaintiff alleged this was a violation of the FDCPA

 because 20% of the full amount of the debt actually amounted to $2,795.55. The facts in Akoundi

 are parallel to those in Matuszczak. In Akoundi, the plaintiff was offered the following settlement

 option: plaintiff could settle the debt for 25% of the balance for the specific amount of

 $1,711.57. Again, the plaintiff here alleged violations of the FDCPA because 25% of the full

 balance of the debt amounted to $1,711.56. Both of these cases were dismissed by the courts

 finding these plaintiffs had failed to state a viable claim under the FDCPA.

        The subtle difference between the settlement offers made in the Matuszczak and Akoundi

 cases and Ms. Cabrera’s case is significant. In Matuszczak and Akoundi, both defendant debt

 collectors offered to settle the plaintiffs’ debts for a percentage of the full amount allegedly

 owed. In both cases the debt collectors stated the relevant percentage, calculated same, and

 proposed an exact amount which the plaintiffs could pay to satisfy the debt. The proposed

 settlement amount stated by the debt collector was a fixed numerical amount presented to each

 plaintiff. First, it is understandable that a debt collector’s computer software may use rounding

 when calculating a percentage of an amount owed. However, after calculating that percentage

 amount, the defendant debt collectors in both cases offered the consumer a fixed amount

 required to satisfy the debt – and these fixed amounts were the true and accurate amounts the

 plaintiffs could pay to resolve their balances.



                                                   13
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 14 of 16 PageID 63



        This was not so in the offer contained in Ms. Cabrera’s Letter. There, the Defendants did

 initially offer her a set amount allegedly required to satisfy the debt at a reduced settlement rate.

 But, the amount they represented Ms. Cabrara would be paying in acceptance of that settlement

 offer was false. Defendants here intentionally attempted to entice Ms. Cabrera to accept what she

 thought was one amount, while actually offering a payment plan which amounted to a greater

 amount. Furthermore, a rounding defense is not valid here. For example, Defendants could have

 easily determined the total settlement amount they wished to offer Ms. Cabrera. Then, when

 dividing it into the four payments required, they simply could have stated: the first three

 payments should be for the amount of $135.18 and the fourth payment should be for the amount

 of $135.17. Not only did Defendants not choose this procedure in calculating their settlement

 offers, they intentionally and deceptively proposed one amount but then, without disclosure to

 the consumer, attempted to charge her more. It is this intentionally misleading behavior which

 differentiates the facts in Ms. Cabrera’s case to those referenced by Defendants. The prevention

 of the use of unfair, deceptive and misleading collections tactics by debt collectors is the reason

 the FDCPA was enacted. Defendants’ actions constitute this type of unacceptable behavior and,

 for that reason, their motion to dismiss must be denied.

        Finally, Ms. Cabrera cannot simply ignore the case of Brown v. Alltran Financial, LP,

 2018 WL 5923772 (W.D.Wis. Nov. 13, 2018). Brown closely parallels the facts of the present

 matter where the court ultimately dismissed the plaintiff’s complaint, finding that an offer

 differing “by a single cent would [not] be material in making a decision to repay or not repay a

 debt.” Id. at *2. Simply put, Brown is not controlling law in this district. Just as Defendants have

 found one case which supports their motion for dismissal, so too has Ms. Cabrera offered

 compelling case law supporting the true fact that Defendants’ Letter did, in fact, violate the



                                                   14
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 15 of 16 PageID 64



 FDCPA. Ms. Cabrera respectfully urges this Court to adopt her position that Defendants’

 deliberate and misleading debt collection tactics here are hardly de minimus or immaterial.

 Defendants have violated §1692e and § 1692f of the FDCPA and the motion must be denied.

 V.     CONCLUSION

        Ms. Cabrera has demonstrated that there is a viable cause of action against Defendants for

 violations of the FDCPA. As a result of these violations, Ms. Cabrera was placed at an imminent

 risk of falling victim to Defendants’ deliberate and deceptive attempts to charge her more than

 she believed she was paying to settle her account. Additionally, Ms. Cabrera incurred an

 informational injury as Defendants’ Letter falsely alleged she would be paying one specific

 amount when, in fact, she would be paying more than what was represented in the Letter. As

 such, Ms. Cabrera has more than met her burden of averring (1) Article III standing to bring this

 suit and (2) Defendants’ violation of §§ 1692e and 1692f of the FDCPA.

        For the aforementioned reasons, Ms. Cabrera respectfully requests that this Court deny

 Defendants’ Motion to Dismiss in its entirety.



                                                       Respectfully Submitted,

                                                       ZEIG LAW FIRM, LLC
                                                       Attorneys for Plaintiff

 Dated: February 11, 2019                              /s/ Justin Zeig
                                                       Justin Zeig, Esq.
                                                       3475 Sheridan St, Ste 310
                                                       Hollywood, FL 33021
                                                       Phone (754) 272-7807
                                                       Fax (954) 272-7807
                                                       justin@zeiglawfirm.com
                                                       Attorneys for Plaintiff Alda Cabrera




                                                  15
Case 8:18-cv-02900-MSS-TGW Document 10 Filed 02/11/19 Page 16 of 16 PageID 65



                               CERTIFICATION OF SERVICE
        I, hereby certify that on February 11, 2019 a copy of the foregoing and any attachments
 hereto were sent via CM/ECF to the following counsel of record:


 Dale T. Golden, Esq.
 Charles J. McHale, Esq.
 Golden Scaz Gagain, PLLC
 201 North Armenia Avenue
 Tampa, FL 33609

 s/Justin Zeig
 Justin Zeig, Esq.




                                                16
